DISMISS and Opinion Filed April 22, 2020




                                  S   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00436-CV
                              No. 05-20-00437-CV

  IN THE BEST INTEREST AND PROTECTION OF V.B., APPELLANT
                            V.
                 STATE OF TEXAS, APPELLEE

                  On Appeal from the Probate Court No. 3
                           Dallas County, Texas
            Trial Court Cause Nos. MI-20-00793, MED-20-80184

                       MEMORANDUM OPINION
                  Before Justices Burns, Molberg, and Nowell
                        Opinion by Chief Justice Burns
     Before the Court is appellants’ April 16, 2020 notice of withdrawal of appeals.

Accordingly, we DISMISS these proceedings.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
 200436F.P05
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE BEST INTEREST AND                     On Appeal from the Probate Court
PROTECTION OF V.B., Appellant                No. 3, Dallas County, Texas
                                             Trial Court Cause No. MI-20-00793.
No. 05-20-00436-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Nowell
                                             participating.
STATE OF TEXAS, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered April 22, 2020.




                                       –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE BEST INTEREST AND                     On Appeal from the Probate Court
PROTECTION OF V.B., Appellant                No. 3, Dallas County, Texas
                                             Trial Court Cause No. MED-20-
No. 05-20-00437-CV           V.              80184.
                                             Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Nowell
STATE OF TEXAS, Appellee                     participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered April 22, 2020




                                       –3–